Citation Nr: 1546796	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  09-06 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include arthritis.

2.  Entitlement to service connection for arthritis of the right hand and wrist.  


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel
INTRODUCTION

The Veteran served on active duty from April 1982 to April 1986.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In April 2010, the Veteran testified before the undersigned via videoconference; a transcript of the hearing is of record.  

The issues on appeal were remanded for additional development in April 2011 and September 2014.

In September 2014, the issues on appeal were characterized as entitlement to service connection for low back arthritis and entitlement to service connection for arthritis of the right hand and wrist.  In light of the evidence of record, including a finding of sacroiliitis, the issues on appeal have been characterized as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).


FINDINGS OF FACT

1.  The Veteran's low back disability is not attributable to service and low back arthritis was not manifest during or within one year of the Veteran's separation from service.

2.  The Veteran's arthritis of the right hand and wrist is not attributable to service and was not manifest during or within one year of the Veteran's separation from service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a low back disability are not met or approximated.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for the establishment of service connection for arthritis of the right hand and wrist are not met or approximated.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Regarding the duty to notify, the Veteran was provided with the relevant notice and information in a January 2008 letter, prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

VA has also complied with its duty to assist.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issues on appeal.  The evidence of record includes service treatment records, VA treatment records, and private treatment records.  

The claims were remanded in April 2011 to obtain outstanding VA and private treatment records and to afford the Veteran a VA examination to ascertain the nature and etiology of arthritis of the low back and right hand.  As requested in the April 2011 remand, VA treatment records dated since December 2007 have been associated with the claims file.  In an April 2011 letter, the Appeals Management Center (AMC) asked the Veteran to complete and return a VA Form 21-4142 for each private physician, including April 2005 records from the Rockville Hospital Radiology Department, and records from any facility that sent him to the Rockville Hospital Radiology Department.  This letter instructed that, if he received treatment for low back and right hand disabilities prior to October 2007, he should provide the name(s) of the facility(ies) and permission for VA to obtain those records.  

The Board notes that the results of an April 2005 lumbosacral spine X-ray were described in a July 2011 VA examination report; however, the actual X-ray report is not associated with the record presently before the Board.  This VA examination report also notes a November 1997 record from the Veteran's private physician regarding evaluation/management of lower back pain "for the last three years."  This November 1997 record is also not presently of record in the claims file.  Nevertheless, the April 2011 letter specifically asked the Veteran to complete and return an enclosed VA Form 21-4142 for each private physician, including the April 2005 records from Rockville Hospital Radiology Department.  This letter asked that he provide the name(s) of the facility(ies) and permission for VA to obtain records regarding treatment for low back and right hand disabilities prior to October 2007.  The Veteran, however, did not furnish a VA Form 21-4142 for these or any other records in response.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As the Veteran has not provided a release form for additional private treatment records; it is not possible for VA to obtain them; hence, no further action in this regard is warranted.  Of note, in March 2015, the AMC contacted the Veteran to ask if he had any other evidence to submit in support of his claim and he said he did not.  

The Veteran was afforded a VA examination in July 2011; however, because the VA examiner's opinions regarding the claimed low back and right hand and wrist disabilities were inadequate, these claims were again remanded in September 2014 to obtain a supplemental medical opinion.  The September 2014 remand also instructed that updated VA medical records, dated since July 2010, be obtained.  A September 2014 request for additional VA treatment records revealed no treatment records dated after July 2010.  

In October 2014, a VA examiner reviewed the claims file and provided a supplemental medical opinion regarding the claimed low back and right hand and wrist disabilities.  The October 2014 VA examiner's opinion addresses the etiology of each of the Veteran's claimed disabilities, is responsive to the questions posed in the September 2014 remand, and includes a basis for the examiner's opinion.  Thus, the examination report is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board notes that, in a February 2009 statement submitted with his VA Form 9, the Veteran reported that he had recently tried cortisone injections for his right hand and shoulder through the Newington VA medical facility.  In correspondence received in October 2012, the Veteran reported that he had a rheumatology appointment on November 5, 2007 at the Newington VA Hospital.  The claims file includes VA treatment records dated from October 2007 to July 2010.  These records include an evaluation at the Newington VA Medical Center (VAMC) rheumatology clinic on November 30, 2007 as well as radiological studies from this facility.  The claims file does not, however, include a November 5, 2007 evaluation in the Newington VAMC rheumatology clinic or reflect that the Veteran received cortisone injections at this facility close to February 2009.  Nevertheless, the claims file shows that treatment records from the West Haven VAMC, to include the Windham Clinic, dated from December 2007 to July 2010 were obtained.  While it does not appear that records were requested specifically from the Newington VAMC, both the Newington VAMC and the West Haven VAMC are part of the VA Connecticut Healthcare System.  

In the statement submitted with his February 2009 VA Form 9, the Veteran indicated that Dr. J.W. of the Newington VA Hospital had mentioned to him during an appointment that the type of arthritis he had was trauma related from an old incompletely healed injury.  The November 30, 2007 VA rheumatology note is signed by Dr. J.W. and this record does include an assessment of likely osteoarthritis status post trauma versus spondyloarthropathy.  The VA treatment records associated with the claims file do not show treatment at the VA rheumatology clinic on November 5, 2007.  Rather, there is a November 5, 2007 note reflecting that the Veteran had a rheumatology consult on November 30, 2007, and the November 30, 2007 rheumatology clinic note indicates that it is an initial consult note.  Accordingly, remand to attempt to obtain a rheumatology clinic note dated on November 5, 2007 is not warranted.  Similarly, while the record presently before the Board does not include records regarding cortisone injections in the right hand dated around February 2009, there is no indication that records of such injections would include an etiological opinion regarding the Veteran's right hand and wrist disability, the matter on which this case turns.  Importantly, the Veteran indicated in March 2015 that he did not have any other evidence to submit in support of his appeal.  For the reasons stated above, remand to attempt to obtain additional VA treatment records is not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

During the April 2010 hearing, the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions.  Accordingly, the Board will address the issues on appeal below.


Analysis

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F.3d at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met. Id. at 1338-39.  

Service connection can be granted for certain diseases, including arthritis, if manifest to a degree of 10 percent or more within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Considering the pertinent evidence of record in light of the law, the Board finds that the preponderance of the evidence is against the claims for service connection and the appeal will be denied.  

An October 2007 VA treatment record reflects diagnoses of right wrist pain and right sacroiliac joint pain, history of early arthritic changes.  X-rays were ordered.  A November 2007 X-ray of the right hand revealed an abnormal calcification or ossification at the base of the fifth proximal phalanx, possibly related to an old injury.  Right wrist X-ray revealed a constellation of findings raising the suspicion of an old, incompletely healed injury.  X-ray of the sacroiliac joints revealed mild erosive changes in the superior portion of the sacrum, adjacent to the right sacroiliac joint and mild to moderate sclerosis of the left sacroiliac joint.  The pertinent diagnoses following review of these X-ray studies were sacroiliitis and right wrist arthritis.  The physician commented that the right wrist arthritis could be inflammatory or secondary to previous injury and improperly healed injury.  The Veteran was referred to the rheumatology clinic.  During his November 2007 evaluation at the VA rheumatology clinic, he complained of pain in the lower back and right hand for years.  The Veteran reported that he had been hit by a truck 21 years earlier on the right side.  The rheumatology clinic note includes the X-ray reports regarding the right hand and wrist and sacroiliac joint.  The assessment was likely osteoarthritis status post trauma versus spondyloarthropathy.  The physician commented that the Veteran's symptoms seemed more consistent with osteoarthritis despite the fact that he was HLA-B27 positive.  The July 2011 VA examination report notes that an April 2005 lumbosacral spine X-ray revealed mild degenerative changes, most prominent at L5-S1.  In light of the evidence discussed above, the first element of each service connection claim, a current disability, is satisfied.  

The second element of each service connection claim is also satisfied.  In this regard, service treatment records document that the Veteran presented with some back pain, mainly on the right side, in December 1982.  The assessment was muscle spasm.  In February 1984, he complained of right side back pain in the kidney region, reporting that he had been lifting weights, sat down, and felt pain.  He described a history of low back pain and the clinician noted he had a history of previous back strain.  The diagnosis in February 1984 was muscle strain.  

In addition to the December 1982 and February 1984 findings of muscle spasm and muscle strain, the Veteran has asserted that he suffered injuries to his right hand and back when he was involved in a motor vehicle accident in October 1985, when he struck a vehicle with his right fist, to avoid being hit, but was struck by the vehicle and knocked to the ground.  The Veteran has asserted that his currently claimed low back and right hand and wrist disabilities are related to this accident.  The service treatment records document that the Veteran was hit by a truck in October 1985 and he presented to the emergency room with a chief complaint of multiple trauma.  The assessment was mild shin contusion on the left leg. 

The case, therefore, turns on whether or not there is a nexus between the Veteran's current low back and right hand and wrist disorders and service.

There is evidence of arthritis of the low back and right hand and wrist during the pendency of the appeal and, therefore, service connection based on chronicity or continuity of symptomatology is for consideration, as arthritis is a chronic disease listed in 38 C.F.R. § 3.309(a).

The Veteran has not, however, specifically asserted a continuity of symptomatology regarding his claimed low back and right hand and wrist disabilities and service.  Rather, in his January 1986 Report of Medical History, the Veteran stated that he saw himself as in overall good health with the exception of knee pain after long periods of exercise.  He denied having or ever having had recurrent back pain.  While he described having swollen or painful joints, the physician's summary made no mention of the Veteran's right hand or wrist; rather, the clinician noted that the Veteran had a knee injury in February 1985, which was treated with a brace and resulted in a full recovery.  On examination, clinical evaluation of the upper extremities and spine was normal.  In a February 2009 statement submitted with his VA Form 9, the Veteran reported that the pain from his initial trauma subsided after several days.  He went on to describe the onset of soreness "years later."  He later added that the onset of his symptoms began in the late 1980s to early 1990s.  During the July 2011 VA examination, the Veteran reported that aches and pains in his right hand and lower back from the October 1985 accident went away within "a couple of three weeks."  In correspondence received in October 2012, the Veteran stated that the onset of aching and flare-ups to the area in question began after discharge.  Thus, service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is not warranted.

Service connection on a direct basis, then, must be established by evidence of a nexus.

The Veteran asserted, in his December 2007 claim for service connection, that his VA physician had related his right hand and lower back injuries and arthritis to trauma and had indicated that they were more likely than not related to the Veteran's accident while on active duty.  He added that his VA physician had stated that his arthritis, including in the hips and right hand, was trauma induced and secondary to his injuries.  In a statement submitted with his February 2009 VA Form 9, he asserted that three separate VA physicians, Dr. A.P., Dr. J.C., and Dr. J.W., had "mentioned to [him] during appointments and presumably noted in their reports that the type of arthritis was 'trauma related from an old incompletely healed injury' and could have been the cause of the arthritic condition."   

The VA treatment records associated with the claims file do make reference to the Veteran's current low back and right hand and wrist conditions being related to an old injury.  In this regard, the November 2007 right hand X-ray report described the abnormal calcification or ossification at the base of the fifth proximal phalanx as possibly related to an old injury.  The right wrist X-ray report described a "constellation of findings" raising the suspicion of an old, incompletely healed injury.  These X-ray reports, however, do not indicate that the right hand and wrist findings are related to the reported in-service injury.  Moreover, the statements made in these radiological reports, that the abnormal calcification or ossification was possibly related to an old injury, and that the right wrist findings raised the suspicion of an old, incompletely healed injury, are simply too speculative to grant service connection.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a medical nexus).  Similarly, the VA physician's diagnosis of right wrist arthritis, could be inflammatory or secondary to previous injury and improperly healed injury, made after review of the radiological studies, is also too speculative to establish a nexus between the Veteran's current right wrist arthritis and service.  

The Veteran's VA treatment records include a December 2007 opinion, from his VA physician, Dr. A. P.,  that the Veteran's right wrist, shoulder, and knee pain and arthritic changes "could very well be due to the injuries sustained in the military, since they are consistent with early arthritis changes due to local trauma."  In his March 2009 VA Form 646, Statement of Accredited Representative in Appealed Case, the Veteran's representative argued that the word "could" should be taken to have the same content as "more likely than not."  Despite this assertion, the December 2007 opinion from Dr. A.P. is speculative, and, therefore, does not establish the required nexus between the Veteran's current disabilities and service.  See Bostain, 11 Vet. App. at 127-28.  

Despite the Veteran's assertion that his VA physicians had related his right hand and lower back injuries and arthritis to his reported in-service injury, unsupported assertions of statements from a physician do not, in and of themselves, constitute medical evidence required to substantiate a service connection claim.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

The Board has considered that, during the Veteran's November 2007 evaluation in the VA rheumatology clinic, the Veteran described pain in his lower back and right hand and gave a history of having been hit by a truck 21 years earlier on his right side.  The physician reviewed the X-ray studies of the sacroiliac joint, right hand, and right wrist.  The assessment was likely osteoarthritis status post trauma versus spondyloarthropathy, although, as indicated above, the physician opined that the Veteran's symptoms seemed more consistent with osteoarthritis, despite the fact that he was HLA-B27 positive.  While this diagnosis includes likely osteoarthritis status post trauma, the physician did not specifically relate this osteoarthritis to the in-service injury.  To the extent that this diagnosis could be construed as providing a nexus opinion, because the rheumatology clinic record mentions the in-service motor vehicle accident, the Board assigns little probative weight to it in light of the absence of any rationale supporting the conclusion that the Veteran had likely osteoarthritis status post trauma.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. at 125 (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").

In July 2011, a VA examiner reviewed the claims file and provided etiological opinions regarding the Veteran's claimed disabilities.  During that examination, the Veteran reported that he sustained a left acetabulum fracture in a fall, and also aggravated/injured his right hand/upper extremity as he reached out his arm trying to break his fall.  He denied injuring his lower back at the time of this accident, and denied other injuries/trauma to these body areas after discharge from service.  The examiner did note that the Veteran was struck by a vehicle in service, at which time he banged on the hood of the vehicle to get the driver's attention.  The Veteran reported that his aches and pains in his right hand and lower back from this event went away within "a couple of three weeks."  

Regarding the claimed right hand disability, the July 2011 VA examiner stated that the November 2007 radiographs demonstrated no clinically significant radiographic findings in the context of the Veteran's clinical presentation at the time of the VA examination.  The VA examiner opined that there was insufficient objective medical evidence to warrant the diagnosis of an acute or chronic right hand disorder or residuals thereof.  The VA examiner responded to the request for an opinion as to whether the Veteran's claimed right hand and lower back conditions were due to or a result of in-service illness, injury, or event.  The examiner opined that the claimed right hand and lower back conditions were not caused by or a result of in-service illness, injury, or event.  The examiner explained that there was insufficient objective medical evidence available to establish a nexus between the in-service incident in October 1985 and the Veteran's subsequent lower back and right hand/wrist conditions.  He commented that the service treatment records documented a single visit for injuries resulting from the October 1985 incident and injuries to these body areas were not documented in that record.  He added that he was unable to identify records documenting the evaluation/management of conditions involving these body areas until VA treatment records dated in 2007.  The examiner opined that the history of a left acetabulum fracture and right hand/wrist/arm injury resulting from a fall in August 2008 was at least as likely as not the major contributing cause of any lower back and right hand/wrist conditions.  

As discussed in the September 2014 remand, the July 2011 VA examiner's etiological opinions regarding the claimed low back and right hand and wrist disabilities are inadequate.  In this regard, the examiner only addressed whether the Veteran's current low back disability was related to a 1985 in-service injury, but did not address whether it was related to the prior 1982 or 1984 complaints of back pain. The examiner also stated that there was insufficient evidence to warrant a diagnosis of right hand disorder; however, as indicated above, there are findings of arthritis of the right hand and wrist proximate to the filing of the current claim for service connection. Accordingly, a supplemental medical opinion was obtained in October 2014.  

The October 2014 VA examiner reviewed the claims file and noted that the service treatment records did not document a chronic right upper extremity or low back condition in service or within a year of separation from service.  She noted that the Veteran was seen for back pain during service, in December 1982 and February 1984, with diagnoses of muscle spasm and muscle strain, respectively.  She observed that he was hit by a truck with a mild shin contusion on his left leg in October 1985.  She noted that his January 1986 separation examination noted no abnormality of the right upper extremity or low back, and the Veteran described himself as in good overall health with the exception of knee pain after long periods of exercise.  The October 2014 examiner indicated that a November 1997 record from Dr. J. reflected evaluation/management of lower back pain "for the last three years."  

The October 2014 examiner opined that there was no objective documentation of a chronic right hand/wrist or low back condition due to service.  She stated that the Veteran's in-service complaints of back pain in 1982, 1984, and the 1985 in-service injury were self-limited, resolved issues with no chronic condition or complaint documented on separation examination in 1986.  She concluded by stating that the Veteran's right hand and wrist and low back disabilities less likely as not had their causal origins in service or were otherwise related to his active duty.  

The Board acknowledges that the October 2014 opinion cites the November 1997 record from Dr. J. regarding evaluation and management of the Veteran's lower back pain for three years.  As discussed above, the Board is unable to locate such record in the claims file.  Nevertheless, there is no indication that such record would include a nexus between the current low back disability and service.  As discussed above, the AMC asked the Veteran to identify and provide releases to allow it to obtain private treatment records dated prior to October 2007, but the Veteran did not subsequently provide releases to allow VA to obtain such records.  Moreover, this record was apparently reviewed and considered by the VA examiner in forming her own etiological opinion regarding the claimed low back disability.  This VA examiner considered all the evidence of record, which documents that the Veteran had low back pain for years, as reflected during VA treatment in November 2007.  At that time, the Veteran described pain in his lower back and right hand for years and noted that he had only recently been seeing physicians for these symptoms.  Accordingly, the Board does not believe that the inclusion of the reference to the November 1997 treatment record reflects that the October 2014 opinion was based on an inaccurate factual premise or is otherwise inadequate.  

In determining that the October 2014 opinion is adequate, the Board has also considered that the examiner noted that the service treatment records do not document a chronic right upper extremity condition or low back condition and that no chronic condition or complaint was noted on the Veteran's January 1986 separation examination.  Where a Veteran has provided lay testimony of an in-service injury, unless the Board finds that the testimony is not credible, an examiner may not ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

The Veteran has asserted that his current low back and right hand and wrist disabilities are related to service, to specifically include the October 1985 incident in which he was struck by a motor vehicle.  However, he has not asserted that he had continuous symptoms involving the right hand/wrist and/or lower back following this incident.  Rather, in February 2009, the Veteran himself indicated that the onset of his symptoms began in the late 1980s to early 1990s.  He reported during the July 2011 VA examination that aches and pains in his right hand and lower back from the October 1985 accident went away within "a couple of three weeks."  He stated in correspondence received in October 2012 that the onset of aching and flare-ups to the area in question began after discharge.  Significantly, the VA examiner reviewed the claims file, which includes the Veteran's assertions, in conjunction with providing her etiological opinion, and acknowledged that the Veteran was hit by a truck in October 1985.  

The examiner observed that the January 1986 separation examination revealed no abnormality of the right upper extremity or low back; at that time, the Veteran described himself as being in good overall health with the exception of knee pain after long periods of exercise; and the Veteran denied recurrent back pain and bone, joint, or other deformity.  These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than subsequently reported history).  

Therefore, to the extent that the October 2014 VA examiner's opinion was based on the absence of documentation of a chronic low back or right upper extremity condition during or within a year of separation from service, the opinion is adequate.  

The October 2014 opinion, that the Veteran's current low back and right hand and wrist disabilities less likely as not had causal origins in service or were otherwise related to the Veteran's active duty service, is highly probative regarding the question of whether the Veteran's current right hand and wrist and low back disabilities are related to service.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  The examiner formed her opinion after review of the claims file.  Her opinion was also supported by a rationale.  

Therefore, to the extent that the November 2007 VA rheumatology record may possibly be construed as providing a nexus opinion, because the rheumatology clinic record mentions the in-service motor vehicle accident, as discussed above, the Board assigns little probative weight to this opinion.  Rather, the Board finds more probative the October 2014 VA examiner's opinions.  Thus, the competent, probative (persuasive) opinion on the question of a nexus between the Veteran's current low back and right hand and wrist disabilities and service weighs against the claims for service connection.

Further, there is no indication that arthritis of the right hand and wrist or low back was manifested to a compensable degree within one year of separation from service. Rather, the record reflects that an April 2005 X-ray revealed mild degenerative changes at L5-S1 and the diagnoses after review of November 2007 X-rays included right wrist arthritis and likely osteoarthritis status post trauma versus spondyloarthropathy.  Therefore, service connection is not warranted on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In addition to the medical evidence, the Board has considered the Veteran's contention that he has current low back and right hand and wrist disabilities related to service.  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions, such as concerning a form of cancer.  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (discussing this axiom in a claim for rheumatic fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

The Veteran does not have or claim to have any specialized knowledge in the field of medicine.  The Board therefore finds that the etiology of his current low back disability and arthritis of the right hand and wrist is beyond his competence.  Moreover, the question of etiology of these conditions is complex in nature.   Therefore, to the extent he has asserted that these claimed disabilities are related to service, the Board finds such assertions to be of little probative value, especially in relation to the October 2014 VA examiner's opinion, as the Veteran is not competent to opine on this complex medical question.  His contentions regarding etiology of his current low back disability and arthritis of the right hand and wrist are outweighed by the medical evidence of record, specifically the opinion of the October 2014 VA examiner.

The claims are denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disability, to include arthritis, is denied.

Service connection for arthritis of the right hand and wrist is denied.  




____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


